DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claim: 12; the rest is unchanged.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference is now being used for the rejection of claims 12-20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable Treffert (US 2015/0087960 A1; pub. Mar. 26, 2015) in view of Liu et al. (CN 104161532A; pub. Nov. 26, 2014).
Regarding claim 12, Treffert discloses: a method for dynamically improving in vivo dose deposition of a radiotherapy treatment beam (para. [0020], para. [0038]), the method comprising: positioning a patient at a predetermined treatment position (para. [0043]); applying the treatment beam based on a treatment plan determined in a pre-treatment phase (para. [0044]). Treffert is silent about: receiving imaging information from a Magnetic Resonance Imagining (MRI) apparatus, the imaging information including soft tissue information; receiving Positron Emission Tomography (PET) data from a PET detector in response to the application of the treatment beam, the PET data representing the dose deposition of the treatment beam and received simultaneously with imaging information; and modifying parameters of the treatment beam and/or positioning of the patient to improve the dose deposition based on the received MRI imaging information and the PET data for subsequent application of the treatment beam.
In a similar field of endeavor, Liu et al. disclose: receiving imaging information from a Magnetic Resonance Imagining (MRI) apparatus (para. [0024], [0039]), the imaging information including soft tissue information (para. [0007]); receiving Positron Emission Tomography (PET) data from a PET detector in response to the application of the treatment beam (para. [0024], [0039], [0084]), the PET data representing the dose deposition of the treatment beam and received simultaneously with imaging information (para. [0024], [0039], [0084]); and modifying parameters of the treatment beam and/or positioning of the patient to improve the dose deposition based on the received MRI imaging information and the PET data for subsequent application of the treatment beam (para. [0084]) motivated by the benefits for improving the precision of radiotherapy (Liu et al. para. [0010]).
In light of the benefits for improving the precision of radiotherapy as taught by Liu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Treffert using the teachings of Liu et al.
Regarding claim 14, the dose deposition information is determined at the PET detector in response to photons being generated from an interaction of the treatment beam with the patient (rejected on the same basis as claim 12).
Regarding claim 15, Treffert discloses: the photons are generated in response to particles generated by a tracer injected in the patient interacting with complementary particles in the patient (para. [0011]).
Regarding claim 16, Treffert discloses: the tracer is configured to concentrate in tissue affected by the treatment beam (para. [0011]).
Regarding claim 18, the photons are generated in response to particles generated by the treatment beam impacting the patient interacting with complementary particles in the patient (rejected on the same basis as claim 12).
Regarding claim 20, Treffert discloses: the PET data includes one or both of Bragg peak depth and imaging information (para. [0019], [0050]).


Claims 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable Treffert (US 2015/0087960 A1; pub. Mar. 26, 2015) in view of Liu et al. (CN 104161532A; pub. Nov. 26, 2014) and further in view Toth (US 7,620,142 B1; pub. Nov. 17, 2009).
Regarding claim 13, the combined references are silent about: determining a difference in the dose deposition based on the received PET data and a target dose deposition defined in the treatment plan, wherein the parameters of the treatment beam and/or the position of the patient are modified to reduce the difference.
In a similar field of endeavor, Toth disclose: determining a difference in the dose deposition based on the received PET data and a target dose deposition defined in the treatment plan, wherein the parameters of the treatment beam and/or the position of the patient are modified to reduce the difference (claim 19) motivated by the benefits for patient safety.
In light of the benefits for patient safety, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Treffert and Liu et al. using the teachings of Toth.
Regarding claim 17, the combined references are silent about: obtaining pre-treatment PET data from the PET detector during the pre-treatment stage; determining a difference between the PET data and the pre-treatment PET data; and using the difference to modify the parameters of the treatment beam and/or the positioning of the patient to improve the dose deposition. 
In a similar field of endeavor, Toth disclose: obtaining pre-treatment PET data from the PET detector during the pre-treatment stage; determining a difference between the PET data and the pre-treatment PET data; and using the difference to modify the parameters of the treatment beam and/or the positioning of the patient to improve the dose deposition (claim 19) motivated by the benefits for patient safety.
In light of the benefits for patient safety, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Treffert and Liu et al. using the teachings of Toth.
Regarding claim 19, the combined references are silent about: the parameters of the treatment beam and/or the positioning of the patient are modified iteratively until treatment of a treatment target is maximized and damage to healthy tissue is minimized.
In a similar field of endeavor, Toth disclose: the parameters of the treatment beam and/or the positioning of the patient are modified iteratively until treatment of a treatment target is maximized and damage to healthy tissue is minimized (claim 19) motivated by the benefits for patient safety.
In light of the benefits for patient safety, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Treffert and Liu et al. using the teachings of Toth.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Shvartsman et al. disclose: a radiotherapy system configured to determine dose deposition of a radiotherapy treatment beam in a patient, the system (fig.2A) comprising: a bi-planar magnetic resonance imaging (MRI) apparatus, the bi-planar MRI system (fig.2A item 200) comprising a pair of spaced apart planar magnets, wherein one of the magnets includes a hole proximal the centre thereof (fig.2A item 104); a treatment beam source (fig.2A item 104) configured to generate a radiotherapy treatment beam, the treatment beam source positioned to transmit the treatment beam through the hole in the magnet; a patient support (fig.2A item 202) configured to position the patient with the system so that a treatment target is proximal the treatment beam; and a Positron Emission Tomography (PET) detector (col.3 L33-37) configured to obtain PET data of the treatment beam impacting the patient. 
The prior arts fail to teach, disclose, suggest or make obvious: the PET detector positioned so that a transverse section of the patient that includes the treatment target lies between opposing portions of the PET detector.
Claims 2-11 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884